Exhibit 10.1

 

MESABA HOLDINGS, INC.

 

1994 STOCK OPTION PLAN

 

(As amended by the Board of Directors
on August 29, 1995 & July 1, 1997)

 

(Formerly known as the AirTran Corporation

1994 Stock Option Plan)

 

--------------------------------------------------------------------------------


 

MESABA HOLDINGS, INC.

1994 STOCK OPTION PLAN

 

TABLE OF CONTENTS

 

Purpose

 

Shares Subject to the Plan

 

Administration of the Plan

 

Grant of Options

 

Terms and Conditions of Options

 

(a)Option Period

 

(b)Exercise Price

 

(c)Exercise of Option

 

(d)Payment of Purchase Price upon Exercise

 

(e)Exercise in the Event of Death or Termination of Employment

 

(f)Nontransferability

 

(g)Investment Representation

 

(h)Adjustments in Event of Change in Common Stock

 

(i)Incentive Stock Options

 

(j)No Rights as Shareholder

 

(k)No Rights to Continued Employment

 

Compliance with Other Laws and Regulations

 

Disposition of Shares

 

Amendment and Discontinuance

 

Effective Date of the Plan

 

Name

 

Effect on Other Stock Plans

 

 

--------------------------------------------------------------------------------


 

MESABA HOLDINGS, INC.

1994 STOCK OPTION PLAN

 

(As amended by the Board of Directors
on August 29, 1995 and July 1, 1997)
(Formerly known as the AirTran Corporation
1994 Stock Option Plan)

 

1.                                       Purpose.  The purpose of this Plan is
to provide a means whereby Mesaba Holdings, Inc. (the “Company”) may, through
the grant of incentive stock options and nonqualified stock options to Key
Employees, as defined below, attract and retain persons of ability as employees
and motivate such employees to exert their best efforts on behalf of the
Company, its shareholders and any Subsidiary.  By affording Key Employees the
opportunity to acquire proprietary interests in the Company and any Subsidiary
and by providing them incentives to put forth maximum efforts for the success of
the Company’s business, the Plan seeks to contribute to the attainment of those
objectives.

 

As used herein, the term “Committee” shall mean the committee appointed by the
Board of Directors of the Company in accordance with Section 3.  The term
“Subsidiary” shall mean any corporation which at the time an option is granted
under this Plan qualifies as a subsidiary of the Company under the definition of
“subsidiary corporation” contained in Section 424(f) of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), or any similar
provision hereafter enacted, except that such term shall not include any
corporation which is classified as a foreign corporation pursuant to
Section 7701 of the Code.  The term “Key Employees” means those employees
(including officers and directors who are also employees) of the Company or of
any Subsidiary, who, in the judgment of the Committee referred to in Section 3
below, are considered especially important to the future of the Company.  The
term “incentive stock options” means options to purchase Common Stock ($.01 par
value) of the Company (the “Stock”) which at the time such options are granted
under this Plan qualify as incentive stock options within the meaning of
Section 422 of the Code.  The term “nonqualified stock options” means options to
purchase stock which at the time such options are granted under this Plan do not
qualify as incentive stock options.

 

2.                                       Shares Subject to the Plan.  Options
may be granted by the Company from time to time to Key Employees to purchase an
aggregate of 800,000 shares of the Stock, and such number of shares shall be
reserved for options granted under the Plan (subject to adjustment as provided
in Section 5(h)).  The shares issued upon exercise of options granted under the
Plan may be authorized and unissued shares or shares held by the Company
(whether acquired specifically for issuance under the Plan or otherwise) which
are available under applicable law to be issued under the Plan.  If any option
granted under the Plan shall terminate, expire or, with the consent of the
optionee, be canceled as to any shares, new options may thereafter be granted
under the Plan covering the number of shares subject to the option which was
thus terminated, expired or canceled.

 

3.                                       Administration of the Plan.  The Plan
shall be administered by the Compensation Committee of the Board of Directors of
the Company (the “Board”) appointed by the Board and serving at the Board’s
pleasure, or such other committee as the Board may from time to time

 

--------------------------------------------------------------------------------


 

appoint to serve as such pursuant to this Section 3.  Such Committee shall
consist of not less than two members of the Board.  Any grants of options to
officers who are subject to Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), shall be made only by a Committee of two or
more directors, each of whom is a “disinterested person” as defined in
Rule 16b-3(c)(2) of the Exchange Act.

 

The Committee shall have plenary authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to grant options;  to
determine the purchase price of the Stock covered by each option, the term of
each option, the employees to whom, and the time or times which, options shall
be granted and the number of shares covered by each option; to designate options
as incentive stock options or nonqualified options; with the consent of an
optionee, to modify or amend an Option; to authorize any person to execute on
behalf of the Company any instrument required to effectuate the grant of an
Option previously granted by the Board; to interpret the Plan; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the option agreements (which need not be identical);
with the consent of an optionee, to modify or amend an option; to authorize any
person to execute on behalf of the Company any instrument required to effectuate
the grant of an option previously granted by the Board; and to make all other
determinations deemed necessary or advisable for the administration of the
Plan.  The Committee may delegate to one or more of its members or to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated its duties as aforesaid may
employ one or more persons to render advice with respect to the responsibility
the Committee or such person may have under the Plan.

 

The Committee may employ attorneys, consultants, accountants or other persons
and the Committee, the Company and its officers and directors shall be entitled
to rely upon the advice, opinions or valuations of any such persons.  All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon all persons to whom options have
been granted under the Plan, the Company and all other interested persons.  No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to that Plan or the grant of
any options made hereunder, and all members of the Committee shall be fully
protected by the Company in respect of any such action, determination or
interpretation.

 

4.                                       Grant of Options.  Subject to the
provisions of the Plan, the Committee shall (a) determine and designate from
time to time those Key Employees to whom options are to be granted;
(b) authorize the granting of incentive stock options, nonqualified stock
options, or a combination of incentive stock options and nonqualified stock
options; (c) determine the number of shares subject to each option; and
(d) determine the time or times when and the manner in which each option shall
be exercisable and the duration of the exercise period; provided, however, that
(i) no option shall be granted after the expiration of 10 years from the
Effective Date of the Plan specified in Section 9 below and (ii) the aggregate
fair market value (determined as of the date the option is granted) of stock for
which all of an employee’s incentive stock options first become exercisable
during any calendar year shall not exceed $100,000.  No director of the Company
who is not also an employee of the Company or any Subsidiary shall be entitled
to receive any option under the Plan.

 

5.                                       Terms and Conditions of Options.  Each
option granted under the Plan shall be evidenced by an agreement in a form
approved by the Committee.  Such agreement shall be

 

--------------------------------------------------------------------------------


 

subject to the following express terms and conditions and to such other terms
and conditions as the Committee may deem appropriate:

 

(a)                                  Option Period.  Each option agreement shall
specify the period for which the option thereunder is granted and shall provide
that the option shall expire at the end of such period.  The Committee may
extend such period provided that, in the case of in incentive stock option, such
extension shall not disqualify the option as an incentive stock option.  In no
case shall such period, including any such extensions, exceed 10 years from the
date of grant; provided, however, that in the case of an incentive stock option
granted to an individual who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of capital stock of
the Company (a “Ten Percent Shareholder”), such period, including extensions,
shall not exceed five years from the date of grant.

 

(b)                                 Exercise Price.  The exercise price per
share of Stock shall be determined by the Committee at the time each option is
granted and shall be not less than (i) the fair market value or (ii) in the case
of an incentive stock option granted to a Ten Percent Shareholder, 110% of the
fair market value of one share of the Stock on the date the option is granted,
as determined by the Committee.

 

For purposes of this Section 5, the “fair market value” of the Stock shall be
determined as follows:

 

(A) if the Stock is listed on a national securities exchange or admitted to
unlisted trading privileges on such exchange, the fair market value on any given
day shall be the closing sale price for the Stock, or if no sale is made on such
day, the closing bid price for such day on such exchange;

 

(B) if the Stock is not listed on a national securities exchange, the fair
market value on any given day shall be the closing sale price for the Stock as
reported on the NASDAQ National Market System on such day, or if no sale is made
on such day, the closing bid price for such day as entered by a market maker for
the Stock;

 

(C) if the Stock is not listed on a national securities exchange, is not
admitted to unlisted trading privileges on any such exchange, and is not
eligible for inclusion in the NASDAQ National Market System, the fair market
value on any given day shall be the average of the closing representative bid
and asked prices as reported by the National Quotation Bureau, Inc. or, if the
Stock is not quoted on the National Association of Securities Dealers Automated
Quotations System, then as reported in any publicly available compilation of the
bid and asked prices of the Stock in any over-the-counter market on which the
Stock is traded; or

 

(D) if there exists no public trading market for the Stock of the Company, the
fair market value on any given day shall be an amount determined by the
Committee in such manner as it may reasonably determine in its discretion,
provided that such amount shall not be less than the book value per share as
reasonably determined by the Committee as of the date of determination nor less
than the par value of the Stock.

 

(c)                                  Exercise of Option.  No part of any option
may be exercised until the optionee shall have remained in the employ of the
Company or of a Subsidiary for such period after the date on which the option is
granted as the Committee may specify in the option

 

--------------------------------------------------------------------------------


 

agreement, and the option agreement may provide for exercisability in
installments; provided, however, that no option may be exercised for a period of
six months after the date of grant.  Options granted under this Plan may be
exercised without regard to the status of previously granted options.

 

(d)                                 Payment of Purchase Price upon Exercise. 
Each option shall provide that the purchase price of the shares as to which an
option shall be exercised shall be paid to the Company at the time of exercise
in cash; provided, however, that the Committee may determine, in its sole
discretion, other forms of consideration to be appropriate for payment of the
purchase price of the shares as to which an option shall be exercised,
including, but not limited to, shares of Stock already owned by the optionee
having a total fair market value, as determined by the Committee, equal to the
purchase price, or a combination of cash and Stock having a total fair market
value, as so determined, equal to the purchase price.

 

The Company may make loans to such option holders as the Committee, in its
discretion, may determine (including a holder who is a director or officer of
the Company) in connection with the exercise of options granted under the Plan;
provided, however, that the Committee shall have no discretion to authorize the
making of any loan where the possession of such discretion or the making of such
loan would result in a “modification” (as defined in Section 424(h) of the Code)
of any incentive stock option.  Such loans shall be subject to the following
terms and conditions and such other terms and conditions not inconsistent with
the Plan as the Committee shall determine:

 

(i)                                     Such loans shall bear interest at such
rates as the Committee shall determine from time to time, which rates may be
below then current market rates (except in the case of incentive stock options).

 

(ii)                                  In no event may any such loan exceed the
fair market value, at the date of exercise, of the shares covered by the option
or portion thereof exercised by the holder.

 

(iii)  No loan shall have an initial term exceeding five years, but, any such
loan may be renewable at the discretion of the Committee.

 

(iv)                              When a loan shall have been made, shares of
Common Stock having a fair market value at least equal to the principal amount
of the loan, or such other collateral as may be deemed appropriate by the
Committee, shall be pledged by the holder to the Company as security for payment
of the unpaid balance of the loan.

 

(v)                                 Every loan shall comply with all applicable
laws, regulations and rules of the Federal Reserve Board and any other
governmental agency having jurisdiction.

 

(e)                                  Exercise in the Event of Death or
Termination of Employment.

 

(i)                                     If an optionee shall die while an
employee of the Company or a Subsidiary, his or her option may be exercised, to
the extent that the optionee shall have been entitled to do so on the date of
his or her death, by the person or persons to whom the optionee’s right under
the option passes by will or applicable law, or if no such person has such
right, by his or her executors or administrators, at any time or from time to
time, but not later than the expiration date specified in

 

--------------------------------------------------------------------------------


 

paragraph (a) of this Section 5 or two years after the optionee’s death,
whichever date is earlier.

 

(ii)                                  If an optionee’s employment by the Company
or a Subsidiary shall terminate because of his or her total disability, he or
she may exercise his or her option to the extent that he or she shall have been
entitled to do so at the date of the termination of his or her employment, at
any time or from time to time, but not later than the expiration date specified
in paragraph (a) of this Section 5 or one year after termination of employment,
whichever date is earlier.

 

(iii)  If an optionee’s employment shall terminate by reason of his or her
retirement in accordance with the terms of the Company’s retirement plans or
with the consent of the Committee or involuntarily other than for cause, all
rights to exercise his or her option shall terminate at the expiration date
specified in paragraph (a) of this Section 5 or three months after termination
of employment, whichever date is earlier.

 

(iv)                              If an optionee’s employment shall terminate
for cause or voluntarily or involuntarily for any reason other than death, total
disability or retirement, all rights to exercise his or her option shall
terminate at the date of such termination of employment, unless such termination
is waived by the Committee in its sole discretion.

 

“Termination for cause” shall include termination for malfeasance or misfeasance
in the performance of duties of the optionee as an employee of the Company or
conviction of illegal activity in connection therewith or any conduct
detrimental to the interests of the Company or any Subsidiary, violation of the
terms of the optionee’s employment agreement, if any, and in any event, the
determination of the Committee with respect to the matter of whether an
optionee’s employment has been terminated for cause shall be final and
conclusive.  “Total disability” shall mean a physical or mental condition of an
employee resulting from bodily injury, disease, or mental disorder which renders
the employee incapable of continuing his or her usual and customary employment
with the Company.

 

(f)                                    Nontransferability.  No option granted
under the Plan shall be transferable other than by will or by the laws of
descent and distribution.  During the lifetime of the optionee, an option shall
be exercisable only by the optionee or by the optionee’s guardian or legal
representative (unless such exercise would disqualify an option as an incentive
stock option).

 

(g)                                 Investment Representation.  Each option
agreement may provide that, upon demand by the Committee for such a
representation, the optionee (or any person acting under paragraph 5(e)) shall
deliver to the Committee at the time of any exercise of an option or portion
thereof a written representation that the shares to be acquired upon such
exercise are to be acquired for investment and not for resale or with a view to
the distribution thereof.  Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of an option and prior
to the expiration of the option period shall be a condition precedent to the
right of the optionee or such other person to purchase any shares.

 

(h)                                 Adjustments in Event of Change in Common
Stock.    In the event of any change in the Common Stock of the Company by
reason of any stock dividend, recapitalization,

 

--------------------------------------------------------------------------------


 

reorganization, merger, consolidation, split-up, combination, or exchange of
shares, or rights offering to purchase Common Stock at a price substantially
below fair market value, or of any similar change affecting the Common Stock,
the number and kind of shares which thereafter may be optioned and sold under
the Plan and the number and kind of shares subject to option in outstanding
option agreements and the purchase price per share thereof shall be
appropriately adjusted consistent with such change in such manner as the
Committee may deem equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, participants in the Plan.

 

(i)                                     Incentive Stock Options.  Each option
agreement which provides for the grant of an incentive stock option to a
participant shall contain such terms and provisions as the Committee may
determine to be necessary or desirable in order to qualify such option as an
incentive stock option within the meaning of Section 422 of the Code, or any
amendment thereof or substitute therefor.

 

(j)                                     No Rights as Shareholder.  No optionee
shall have any rights as a shareholder with respect to any shares subject to his
or her option prior to the date of issuance to him or her of a certificate or
certificates for such shares.

 

(k)                                  No Rights to Continued Employment.  The
Plan and any option granted under the Plan shall not confer upon any optionee
any right with respect to continuance of employment by the Company or any
Subsidiary, nor shall the Plan and any option granted under the Plan interfere
in any way with the right of the Company or any Subsidiary by which an optionee
is employed to terminate his or her employment at any time.

 

6.                                       Compliance with Other Laws and
Regulations.  The Plan, the grant and exercise of options hereunder, and the
obligation of the Company to sell and deliver shares of Stock under such
options, shall be subject to all applicable federal and state laws, rules, and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Company shall not be required to issue or deliver any
certificates for shares of Stock prior to (a) the listing of such shares on any
stock exchange on which the Stock may then be listed and (b) the completion of
any registration or qualification of such shares under any federal or state law,
or any ruling or regulation of any government body which the Company shall, in
its sole discretion, determine to be necessary or advisable.

 

7.                                       Disposition of Shares.  Without the
consent of the Committee, no share of Stock acquired by an exercise of an
incentive stock option granted under the Plan shall be transferable other than
by will or by the laws of descent and distribution within two years of the date
such option was granted or within one year after the transfer of such share
pursuant to such exercise; provided, however, that an optionee may sell,
transfer, hypothecate, or otherwise dispose of the shares acquired upon exercise
of an incentive stock option at any time following exercise so long as adequate
provision is made for the payment to the Company of funds sufficient for payment
of any withholding and other taxes required by any governmental authority in
respect of the sale of such shares prior to one year following the date of
exercise.

 

8.                                       Amendment and Discontinuance.  The
Board of Directors of the Company may from time to time amend, suspend or
discontinue the Plan; provided, however, that, subject to the provisions of
paragraph (h) of Section 5, no action of the Board of Directors or of the
Committee may (i) increase the number of shares reserved for options pursuant to
Section 2, (ii) permit the granting of any option having an exercise price less
than that determined in accordance with

 

--------------------------------------------------------------------------------


 

paragraph (b) of Section 5, (iii) shorten the period provided for in paragraph
(c) of Section 5 which must elapse between the date of granting an option and
the date on which any part of an option may be exercised, (iv) permit the
granting of options which expire beyond the period provided for in paragraph
(a) of Section 5, or (v) make any change that would require shareholder approval
pursuant to Rule 16b-3 under the Exchange Act, unless such approval is
obtained.  Without the written consent of an optionee, no amendment or
suspension of the Plan shall alter or impair any option previously granted to
him or her under the Plan.  Notwithstanding the foregoing, the Board of
Directors may also amend or modify the Plan to give effect to changes hereafter
adopted in any law, rule or regulation affecting incentive stock options.  The
Plan may be amended, modified or terminated in any other manner as may be
approved by the shareholders of the Company.

 

9.                                       Effective Date of the Plan.  The
Effective Date of the Plan shall be May 19, 1994, the date of its adoption by
the Board of Directors of the Company, subject to approval by shareholders of
the Company holding not less than a majority of the shares present and voting at
its next annual or special shareholders’ meeting.

 

10.                                 Name.  The Plan shall be known as the
“Mesaba Holdings, Inc. 1994 Stock Option Plan.”

 

11.                                 Effect on Other Stock Plans.  The adoption
of the Plan shall have no effect on options granted or to be granted pursuant to
any other stock option plans covering the employees of the Company, any
Subsidiary, or any predecessors or successors thereto.

 

--------------------------------------------------------------------------------